856 F.2d 197
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Pearly L. WILSON, Plaintiff-Appellant,v.Richard P. SEITER, Arthur Tate, Jr., Supt., Defendants-Appellees.
No. 88-3262.
United States Court of Appeals, Sixth Circuit.
Sept. 1, 1988.

1
Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and DOUGLAS W. HILLMAN, Chief District Judge.*

ORDER

2
The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Pearly Wilson filed this action under 42 U.S.C. Sec. 1983 in the district court on January 12, 1984, alleging, inter alia, that he was transferred in retaliation for his legal activities in prison in violation of the first amendment.  The district court granted summary judgment for defendants on April 12, 1984, but this court remanded the case for further consideration of plaintiff's retaliatory transfer claim on October 15, 1984.  Upon remand, the district court granted defendants' motion for summary judgment with respect to the remaining claim on February 17, 1988.


4
Upon consideration, we conclude that the district court properly granted summary judgment for defendants.  Defendants' motion for summary judgment, affidavit in support, and the record establish that plaintiff was transferred as a matter of routine and not in retaliation to the newly opened Hocking Correctional Facility in 1983.  Thereafter, plaintiff failed to show that a genuine issue of material fact exists for trial with respect to his retaliation claim to avoid summary judgment for defendants.   See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).


5
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Douglas W. Hillman, Chief U.S. District Judge for the Western District of Michigan, sitting by designation